In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered March 28, 2002, as granted the defendants’ motion to vacate a judgment entered upon a purported general release.
Ordered that the order is affirmed insofar as appealed from, with costs.
The purported general release was not binding upon the individual defendants because they did not execute it (see CPLR 2104; Klein v Mount Sinai Hosp., 61 NY2d 865 [1984]). Accordingly, the Supreme Court properly vacated the judgment entered upon the purported release (see Mezatesta v Oswego Mut. Fire Ins. Co., 58 AD2d 739 [1977]). Altman, J.P., Smith, Adams and Cozier, JJ., concur.